     Case 1:21-cv-01009-NONE-BAM Document 10 Filed 08/04/21 Page 1 of 5


 1

 2

 3                        UNITED STATES DISTRICT COURT
 4                                EASTERN DISTRICT OF CALIFORNIA

 5

 6    LANCE WILLIAMS,                                    Case No. 1:21-cv-01009-NONE-BAM (PC)
 7                       Plaintiff,                      ORDER GRANTING PLAINTIFF’S MOTION
                                                         TO FILE FIRST AMENDED COMPLAINT
 8            v.                                         (ECF No. 2)
 9    CORCORAN STATE PRISON, et al.,                     THIRTY (30) DAY DEADLINE
10                       Defendants.                     FINDINGS AND RECOMMENDATIONS
                                                         REGARDING PLAINTIFF’S MOTION FOR
11                                                       PROTECTIVE ORDER AND IMMEDIATE
                                                         INJUNCTION
12                                                       (ECF No. 8)
13                                                       FOURTEEN (14) DAY DEADLINE
14

15   I.     Introduction

16          Plaintiff Lance Williams (“Plaintiff”) is a state prisoner proceeding pro se and in forma

17   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on

18   June 25, 2021, together with a motion to file a first amended complaint. (ECF Nos. 1, 2.) On

19   July 30, 2021, Plaintiff filed a motion for protective order and immediate injunction. (ECF No.

20   8.) The complaint has not yet been screened.

21   II.    Motion to File First Amended Complaint

22          In his motion, Plaintiff acknowledges that his request is not needed but that he is alerting

23   the Court of his intent to file a first amended complaint due to his being in imminent danger of

24   serious physical injury and need to have his case filed immediately, before Plaintiff ends up dead

25   or unable to litigate due to being seriously injured by correctional officers at his current

26   institution. (ECF No. 2.)

27          Under Rule 15(a) of the Federal Rules of Civil Procedure, a party may amend the party’s

28   pleading once as a matter of course at any time before a responsive pleading is served.
                                                         1
     Case 1:21-cv-01009-NONE-BAM Document 10 Filed 08/04/21 Page 2 of 5


 1   Otherwise, a party may amend only by leave of the court or by written consent of the adverse

 2   party, and leave shall be freely given when justice so requires. Fed. R. Civ. P. 15(a). “Rule 15(a)

 3   is very liberal and leave to amend shall be freely given when justice so requires.”

 4   AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d 946, 951 (9th Cir. 2006) (citation and

 5   quotation omitted). However, courts “need not grant leave to amend where the amendment:

 6   (1) prejudices the opposing party; (2) is sought in bad faith; (3) produces an undue delay in

 7   litigation; or (4) is futile.” Id.

 8           In considering the relevant factors, the Court finds no evidence of prejudice, bad faith,

 9   undue delay in litigation, or futility. Plaintiff’s complaint has not yet been screened and no

10   defendants have been served or have appeared in this action. Accordingly, to the extent Plaintiff

11   is seeking permission to file a first amended complaint, Plaintiff’s motion to amend shall be

12   granted. In light of the allegations in Plaintiff’s motion for protective order and injunction as

13   discussed below, the Court finds it appropriate to permit Plaintiff thirty days to submit his first

14   amended complaint.

15           Plaintiff’s first amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state

16   what each named defendant did that led to the deprivation of Plaintiff’s constitutional rights,

17   Iqbal, 556 U.S. at 678-79. Although accepted as true, the “[f]actual allegations must be

18   [sufficient] to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555

19   (citations omitted).

20           Additionally, Plaintiff may not change the nature of this suit by adding new, unrelated
21   claims in his first amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

22   “buckshot” complaints).

23           Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

24   Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended

25   complaint must be “complete in itself without reference to the prior or superseded pleading.”

26   Local Rule 220. This includes any exhibits or attachments Plaintiff wishes to incorporate by
27   reference.

28   ///
                                                         2
     Case 1:21-cv-01009-NONE-BAM Document 10 Filed 08/04/21 Page 3 of 5


 1   III.   Motion for Protective Order and Immediate Injunction

 2          In Plaintiff’s motion for a protective order and immediate injunction, he states that he is

 3   making an emergency request for an order of protection and injunction against Defendants. (ECF

 4   No. 8.) Plaintiff alleges that because of falsified prison discipline, Plaintiff has been put on C-

 5   status, and a Defendant Captain in this action ordered his staff, who are also Defendants, to

 6   prevent Plaintiff from doing any legal work, especially on this case. Plaintiff alleges that they

 7   took Plaintiff’s writing utensils (pens) and continuously search his cell, destroying paper, taking

 8   legal files, mixing them up, and dumping liquids on papers. In addition, they won’t allow

 9   Plaintiff to access proper tables to write, and Plaintiff has been informed if he is seen with any

10   writing utensils he will be sent to the hole and receive disciplinary action, and any resistance will

11   be met with force. Plaintiff alleges that he is being denied law library access and when he does

12   get to go, officers make Plaintiff leave after 30 minutes or less, by escort. All of this is

13   preventing the filing of Plaintiff’s first amended complaint. Plaintiff therefore requests that the

14   Court order Corcoran State Prison to purge the C-status on Plaintiff, that Plaintiff be allowed to

15   access dayroom tables to write and do his legal work, that Plaintiff be afforded adequate time in

16   the law library, and to return all Plaintiff’s pens and writing utensils, to stop conducting searches

17   and destroying Plaintiff’s legal work product. (Id.) The Court construes the request as a motion

18   for a preliminary injunction.

19          “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

20   v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted). “A plaintiff seeking a
21   preliminary injunction must establish that he is likely to succeed on the merits, that he is likely to

22   suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

23   favor, and that an injunction is in the public interest.” Id. at 20 (citations omitted). An injunction

24   may only be awarded upon a clear showing that the plaintiff is entitled to relief. Id. at 22 (citation

25   omitted).

26          Federal courts are courts of limited jurisdiction and in considering a request for
27   preliminary injunctive relief, the Court is bound by the requirement that as a preliminary matter, it

28   have before it an actual case or controversy. City of L.A. v. Lyons, 461 U.S. 95, 102 (1983);
                                                         3
     Case 1:21-cv-01009-NONE-BAM Document 10 Filed 08/04/21 Page 4 of 5


 1   Valley Forge Christian Coll. v. Ams. United for Separation of Church & State, Inc., 454 U.S.

 2   464, 471 (1982). If the Court does not have an actual case or controversy before it, it has no

 3   power to hear the matter in question. Id. Requests for prospective relief are further limited by 18

 4   U.S.C. § 3626(a)(1)(A) of the Prison Litigation Reform Act, which requires that the Court find

 5   the “relief [sought] is narrowly drawn, extends no further than necessary to correct the violation

 6   of the Federal right, and is the least intrusive means necessary to correct the violation of the

 7   Federal right.”

 8           Furthermore, the pendency of this action does not give the Court jurisdiction over prison

 9   officials in general. Summers v. Earth Island Inst., 555 U.S. 488, 491–93 (2009); Mayfield v.

10   United States, 599 F.3d 964, 969 (9th Cir. 2010). The Court’s jurisdiction is limited to the parties

11   in this action and to the viable legal claims upon which this action is proceeding. Summers, 555

12   U.S. at 491−93; Mayfield, 599 F.3d at 969.

13           Plaintiff has not met the requirements for the injunctive relief he seeks in this motion. The

14   Court is required to screen complaints brought by prisoners seeking relief against a governmental

15   entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). Plaintiff’s

16   complaint, or any portion thereof, is subject to dismissal if it is frivolous or malicious, if it fails to

17   state a claim upon which relief may be granted, or if it seeks monetary relief from a defendant

18   who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2); 28 U.S.C. § 1915(e)(2)(B)(ii).

19           As Plaintiff’s complaint has not yet been screened and he intends on filing an amended

20   complaint, the Court cannot find that Plaintiff has shown a likelihood of success on the merits. In
21   addition, no defendant has been ordered served, and no defendant has yet made an appearance.

22   Thus, the Court at this time lacks personal jurisdiction over Defendants or any other prison staff

23   at Corcoran State Prison.

24           In addition, although Plaintiff has set forth serious allegations regarding the actions of

25   defendants named in this lawsuit, Plaintiff has not demonstrated that any relief sought is

26   “narrowly drawn, extends no further than necessary to correct the violation of the Federal right,
27   and is the least intrusive means necessary to correct the violation of the Federal right.” See 18

28   U.S.C. § 3626(a)(1)(A). Should Plaintiff require additional time to meet any specific deadline in
                                                          4
     Case 1:21-cv-01009-NONE-BAM Document 10 Filed 08/04/21 Page 5 of 5


 1   this action, such as the deadline for the filing of his first amended complaint, he may file a motion

 2   requesting an extension of time, supported by good cause for the request. The Court declines,

 3   however, to issue an order regarding Plaintiff’s classification status or to specifically dictate his

 4   access to the law library or dayroom tables at his facility.

 5   IV.      Order and Recommendation

 6            Accordingly, IT IS HEREBY ORDERED as follows:

 7         1. Plaintiff’s motion to file a first amended complaint, (ECF No. 2), is GRANTED;

 8         2. The Clerk’s Office shall send Plaintiff a complaint form;

 9         3. Plaintiff’s first amended complaint is due within thirty (30) days from the date of service

10            of this order; and

11         4. If Plaintiff fails to file a first amended complaint in compliance with this order, this

12            action will be dismissed for failure to prosecute and failure to obey a court order.

13                                                    ***

14            Furthermore, it is HEREBY RECOMMENDED that Plaintiff’s motion for protective

15   order and immediate injunction, (ECF No. 8), be DENIED.

16            These Findings and Recommendation will be submitted to the United States District Judge

17   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

18   (14) days after being served with these Findings and Recommendation, the parties may file

19   written objections with the court. The document should be captioned “Objections to Magistrate

20   Judge’s Findings and Recommendation.” The parties are advised that failure to file objections
21   within the specified time may result in the waiver of the “right to challenge the magistrate’s

22   factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

23   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
     IT IS SO ORDERED.
24

25         Dated:    August 4, 2021                             /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         5
